NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0349n.06

                                            No. 16-6671
                                                                                   FILED
                           UNITED STATES COURT OF APPEALS                      Jun 20, 2017
                                FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk


ROBERT FREE,                                             )
                                                         )
       Plaintiff-Appellant,                              )      ON APPEAL FROM THE UNITED
                                                         )      STATES DISTRICT COURT FOR
v.                                                       )      THE EASTERN DISTRICT OF
                                                         )      KENTUCKY
SOCIAL SECURITY ADMINISTRATION,                          )
                                                         )
       Defendant-Appellee.                               )




       BEFORE: KEITH, BATCHELDER, and SUTTON, Circuit Judges.



       PER CURIAM. Robert Free appeals the district court’s judgment affirming the denial of

his application for disability insurance benefits.

       In 2011, Free filed an application for disability insurance benefits, alleging that he

became disabled on July 31, 2003.          After the Social Security Administration denied the

application, Free requested a hearing before an administrative law judge (ALJ). The ALJ

conducted a hearing and denied Free relief. The Appeals Council declined to review the case.

The district court affirmed the denial of Free’s application.

       On appeal, Free argues that the ALJ erred by concluding that he retained the ability to

perform a limited range of medium work, by relying on the testimony of a vocational expert, and

by failing to determine that he is disabled under Rule 202.01 of the Medical-Vocational
No. 16-6671, Free v. Soc. Sec. Admin.


Guidelines. “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct

legal standards and whether the findings of the ALJ are supported by substantial evidence.”

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). Substantial evidence exists if

a reasonable mind might accept the relevant evidence as adequate to support a conclusion. Id.

at 406. We review de novo the district court’s conclusions on each issue. Id.

       Free first argues that the ALJ erred by concluding that he retained the ability to perform a

limited range of medium work in spite of his cardiac issues and problems with his back and

lower extremities.   Substantial evidence supports the ALJ’s determination.        The treatment

records from the relevant period show that Free consistently reported that he was doing well, his

examinations were unremarkable, the results of the diagnostic testing and imaging were largely

normal, and Free’s doctors noted that he responded well to treatment. In addition, the residual

functional capacity assigned by the ALJ was consistent with the medical opinion of reviewing

physician Dr. Lisa Beihn, who provided the only opinion concerning Free’s functional

limitations.

       Free next argues that the ALJ erred by relying on the testimony of a vocational expert,

who testified that, assuming that Free had the residual functional capacity that was ultimately

assigned to him by the ALJ, he could perform the jobs of packager and cleaner. Free contends

that the expert’s testimony that he could perform those jobs conflicted with the Dictionary of

Occupational Titles (DOT), which states that the jobs require overhead reaching, exposure to

dust, fumes, odors, and gases, and more than occasional stooping, kneeling, and crawling.

       As the government concedes, Free’s residual functional capacity would not allow him to

perform the cleaner job identified by the vocational expert because it requires frequent rather

than occasional stooping.      See Dictionary of Occupational Titles § 323.687-010, 1991



                                               -2-
No. 16-6671, Free v. Soc. Sec. Admin.


WL 672782 (4th ed. rev. 1991). But nothing in the DOT’s definition of the packaging job

identified by the vocational expert precludes Free from performing it. The job does not require

exposure to dust, fumes, odors, and gases or more than occasional stooping, kneeling, and

crawling, and, although the job does require constant reaching, it does not explicitly require

overhead reaching.    See id. § 920.587-018, 1991 WL 687916.          And the ALJ reasonably

accounted for Free’s limited education and inability to reach overhead by accepting the

vocational expert’s decision to reduce the number of available packaging jobs by fifty percent.

See Ledford v. Astrue, 311 F. App’x 746, 757 (6th Cir. 2008) (per curiam). Because the

vocational expert identified over 400,000 packaging jobs nationwide that Free could perform,

substantial evidence supports the ALJ’s finding that Free is not disabled. See Poe v. Comm’r of

Soc. Sec., 342 F. App’x 149, 157-58 (6th Cir. 2009) (concluding that the ALJ’s erroneous

reliance on one of the jobs identified by a vocational expert was harmless because the expert

otherwise identified a significant number of jobs in the national economy that the claimant could

perform); see also Taskila v. Comm’r of Soc. Sec., 819 F.3d 902, 905 (6th Cir. 2016) (concluding

that 6,000 jobs nationwide is a significant number).

       Finally, Free argues that the ALJ erred by failing to determine that he is disabled under

Rule 202.01 of the Medical-Vocational Guidelines, which directs a finding of disabled for

unskilled persons of limited education or less who are limited to light work and are of advanced

age. See 20 C.F.R., Pt. 404, Subpt. P, App. 2, § 202.01. But no error occurred because that rule

applies only where a claimant is limited to light work, and the ALJ reasonably determined that

Free could perform medium work.

       Accordingly, we AFFIRM the district court’s judgment.




                                               -3-